UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22897 CONTEXT CAPITAL FUNDS Three Canal Plaza, Suite 600 Portland, Maine 04101 Michael J. McKeen, Principal Financial Officer Three Canal Plaza, Suite 600 Portland, Maine 04101 207-347-2000 Date of fiscal year end: December 31 Date of reporting period: January 1, 2015 – March 31, 2015 Item 1.Schedule of Investments. CONTEXT ALTERNATIVE STRATEGIES FUND SCHEDULE OF INVESTMENTS (Unaudited) MARCH 31, 2015 Shares Security Description Value Long Positions - 69.9% Equity Securities - 37.1% Common Stock - 37.1% Communications - 4.6% Cisco Systems, Inc. $ Covisint Corp. (a) DIRECTV (a) Facebook, Inc., Class A (a) LinkedIn Corp., Class A (a) Orbitz Worldwide, Inc. (a) Sirius XM Holdings, Inc. (a) Time Warner Cable, Inc. Consumer Discretionary - 6.7% Family Dollar Stores, Inc. Ford Motor Co. General Motors Co. Homeinns Hotel Group, ADR (a) International Game Technology LKQ Corp. (a) Office Depot, Inc. (a) Remy International, Inc. TRW Automotive Holdings Corp. (a) Consumer Staples - 4.3% Alliance HealthCare Services, Inc. (a) Cenveo, Inc. (a) ExamWorks Group, Inc. (a) Hospira, Inc. (a) Insulet Corp. (a) Lorillard, Inc. Puma Biotechnology, Inc. (a) Salix Pharmaceuticals, Ltd. (a) The Advisory Board Co. (a) Vantiv, Inc., Class A (a) Energy - 2.1% Baker Hughes, Inc. Dresser-Rand Group, Inc. (a) Exxon Mobil Corp. Talisman Energy, Inc. Financials - 10.9% Affiliated Managers Group, Inc. (a) Bank of America Corp. BofI Holding, Inc. (a) Capital One Financial Corp. City National Corp. Evercore Partners, Inc., Class A Hudson City Bancorp, Inc. KKR & Co. LP Morgan Stanley Signature Bank (a) Susquehanna Bancshares, Inc. The Goldman Sachs Group, Inc. Virtus Investment Partners, Inc. Industrials - 1.7% Exelis, Inc. MeadWestvaco Corp. TransDigm Group, Inc. (a) Information Technology - 5.6% Advent Software, Inc. Blackberry, Ltd. (a) Google, Inc., Class A (a) IHS, Inc., Class A (a) inContact, Inc. (a) Riverbed Technology, Inc. (a) Salesforce.com, Inc. (a) SPS Commerce, Inc. (a) The Ultimate Software Group, Inc. (a) Tokyo Electron, Ltd., ADR VMware, Inc., Class A (a) Materials - 1.1% Sigma-Aldrich Corp. Utilities - 0.1% Pepco Holdings, Inc. Total Common Stock (Cost $15,911,415) Total Equity Securities (Cost $15,911,415) Principal Security Description Rate Maturity Value Fixed Income Securities - 20.0% Asset Backed Obligations - 10.2% $ Aegis Asset Backed Securities Trust, Series 2004-6 M2 (b) % 03/25/35 Alternative Loan Trust, Series 2006-OA10 3A1 (b) 08/25/46 Alternative Loan Trust, Series 2006-OA10 4A1 (b) 08/25/46 Ameriquest Mortgage Securities, Inc. Asset Backed Pass-Through Certificates, Series 2002-2 M3 (b) 08/25/32 Bear Stearns Asset Backed Securities Trust, Series 2006-SD3 22A1 (b) 07/25/36 Bear Stearns Asset Backed Securities Trust, Series 2006-SD4 1A1 (b) 10/25/36 Bear Stearns Mortgage Funding Trust, Series 2006-AR5 2A1 (b) 01/25/37 Citigroup Mortgage Loan Trust, Series 2006-WF1 A2F (c) 03/25/36 Fremont Home Loan Trust, Series 2005-E 2A4 (b) 01/25/36 GMACM Mortgage Loan Trust, Series 2005-AR4 1A (b) 07/19/35 HarborView Mortgage Loan Trust, Series 2005-16 3A1A (b) 01/19/36 Lehman XS Trust, Series 2006-4N A2A (b) 04/25/46 Long Beach Mortgage Loan Trust, Series 2005-WL1 3M1 (b) 06/25/45 MASTR Adjustable Rate Mortgages Trust, Series 2004-8 1A1 (b) 09/25/34 MASTR Adjustable Rate Mortgages Trust, Series 2007-1 2A1 (b) 11/25/36 MASTR Adjustable Rate Mortgages Trust, Series 2007-3 22A5 (b) 05/25/47 NovaStar Mortgage Funding Trust, Series 2002-3 A2 (b) 07/25/33 Park Place Securities, Inc., Series 2005-WHQ2 M3 (b) 05/25/35 Provident Home Equity Loan Trust, Series 2000-2 A2 (b) 08/25/31 RALI Trust, Series 2005-QO1 A2 (b) 08/25/35 Salomon Brothers Mortgage Securities VII, Inc., Series 2002-WMC1 M1 (b) 01/25/32 Wells Fargo Mortgage Backed Securities Trust, Series 2005-AR1 2A1 (b) 02/25/35 Total Asset Backed Obligations (Cost $4,421,620) Corporate Non-Convertible Bonds – 8.0% Business Services - 0.8% Production Resource Group, Inc. 05/01/19 Consumer Staples - 2.0% Armored Autogroup, Inc. % 11/01/18 Cenveo Corp. (d) 09/15/22 Energy - 1.6% Sidewinder Drilling, Inc. (d) 11/15/19 Xinergy Corp. (d) 05/15/19 Financials - 0.8% CNG Holdings, Inc. (d) 05/15/20 Industrials – 0.7% ADS Tactical, Inc. (d) 04/01/18 Information Technology - 0.8% Interface Security Systems Holdings, Inc. / Interface Security Systems, LLC 01/15/18 Materials - 1.3% HIG BBC Intermediate Holdings, LLC / HIG BBC Holdings Corp. (d)(f) 09/15/18 Thompson Creek Metals Co., Inc. 05/01/19 Total Corporate Non-Convertible Bonds (Cost $3,962,796) Syndicated Loans - 1.8% Advance Pierre Foods 10/10/17 Language Line 12/20/16 Total Syndicated Loans (Cost $790,978) Total Fixed Income Securities (Cost $9,175,394) Limited Liability Units – 3.5% Slate Rock, LLC (e) (Cost $1,470,306) 07/21/16 Shares Security Description Value Investment Companies - 8.2% American Beacon AHL Managed Futures Strategy Fund iShares MSCI India ETF PIMCO TRENDS Managed Futures Strategy Fund SPDR S&P Homebuilders ETF Total Investment Companies (Cost $3,454,866) Contracts Security Description Strike Price Exp. Date Value Purchased Options - 1.1% Call Options Purchased - 0.8% Bank of America Corp. $ 04/15 iShares China Large-Cap ETF 04/15 iShares MSCI Emerging Markets ETF 04/15 iShares MSCI Italy Capped ETF 06/15 SPDR Series Trust 06/15 84 The Goldman Sachs Group, Inc. 04/15 Vanguard FTSE Europe ETF 06/15 Yelp, Inc. 04/15 Total Call Options Purchased (Premiums Paid $300,489) Put Options Purchased - 0.3% CurrencyShares Euro Trust 04/15 iShares iBoxx $ High Yield Corporate Bond Fund 06/15 QUALCOMM, Inc. 04/15 15 Time Warner Cable, Inc. 04/15 Total Put Options Purchased (Premiums Paid $137,142) Total Purchased Options (Premiums Paid $437,631) Total Long Positions - 69.9% (Cost $30,449,612)* $ Total Short Positions - (18.5)% (Proceeds $(7,902,076))* ) Total Written Options - (0.1)% (Premiums Received $(24,641))* ) Other Assets & Liabilities, Net – 48.7% Net Assets – 100.0% $ CONTEXT ALTERNATIVE STRATEGIES FUND SCHEDULE OF SECURITIES SOLD SHORT (Unaudited) MARCH 31, 2015 AFA Shares Security Description Value Short Positions - (18.5)% Common Stock - (12.7)% Communications - (2.3)% AT&T, Inc. $ Blue Nile, Inc. Comcast Corp., Class A Consumer Discretionary - (1.7)% Dollar Tree, Inc. Sears Holdings Corp. Staples, Inc. Consumer Staples - (0.5)% Care.com, Inc. Reynolds American, Inc. Energy - (1.2)% Halliburton Co. TETRA Technologies, Inc. Financials - (3.7)% BB&T Corp. Calamos Asset Management, Inc., Class A M&T Bank Corp. Royal Bank of Canada Validus Holdings, Ltd. Health Care - (0.1)% Pfizer, Inc. Industrials - (2.3)% Brady Corp., Class A Briggs & Stratton Corp. Drew Industries, Inc. Rock-Tenn Co., Class A Information Technology - (0.9)% Applied Materials, Inc. Guidewire Software, Inc. Harris Corp. Salesforce.com, Inc. Total Common Stock (Proceeds $(5,391,146)) Investment Companies - (5.8)% SPDR S&P rust Total Investment Companies (Proceeds $(2,510,930)) Total Short Positions - (18.5)% (Proceeds $(7,902,076)) $ CONTEXT ALTERNATIVE STRATEGIES FUND SCHEDULE OF CALL AND PUT OPTIONS WRITTEN (Unaudited) MARCH 31, 2015 Contracts Security Description Strike Price Exp. Date Value Written Options - (0.1)% Put Options Written - (0.1)% CurrencyShares Euro Trust $ 04/15 $ iShares MSCI Italy Capped ETF 04/15 Total Put Options Written (Premiums Received $(24,641)) Total Written Options - (0.1)% (Premiums Received $(24,641)) $ CONTEXT ALTERNATIVE STRATEGIES FUND NOTES TO SCHEDULE OF INVESTMENTS, SECURITIES SOLD SHORT AND CALL AND PUT OPTIONS WRITTEN(Unaudited) MARCH 31, 2015 ADR American Depositary Receipt ETF Exchange Traded Fund LLC Limited Liability Company LP Limited Partnership (a) Non-income producing security. (b) Variable rate security. Rate presented is as of March 31, 2015. (c) Debt obligation initially issued at one coupon rate which converts to higher coupon rate at a specified date. Rate presented is as of March 31, 2015. (d) Security exempt from registration under Rule 144A under the Securities Act of 1933. At the period end, the value of these securities amounted to $1,825,875 or 4.1% of net assets. (e) Security fair valued in accordance with procedures adopted by the Board of Trustees. At the period end, the value of these securities amounted to $1,551,450 or 3.5% of net assets. (f) Payment in-Kind Bond. Security that gives the issuer the option at each interest payment date of making interest payments in either cash or additional debt securities. AFA At March 31, 2015, the Fund held the following futures contracts: Contracts Type Expiration Date Notional Contract Value Net Unrealized Depreciation (9 ) CBOE VIX Future 04/15/15 $ ) $ ) CBOE VIX Future 05/20/15 ) ) $ ) $ AFA *Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments and other financial instruments and liabilities as of March 31, 2015. Level 1 Level 2 Level 3 Total Assets Investments At Value Common Stock Communications $ $ - $ - $ Consumer Discretionary - - Consumer Staples - - Energy - - Financials - - Industrials - - Information Technology - - Materials - - Utilities - - Asset Backed Obligations - - Corporate Non-Convertible Bonds - - Syndicated Loans - - Limited Liability Units - - Investment Companies - - Purchased Options - Total Investments At Value $ Other Financial Instruments** Futures $ $ - $ - $ Total Assets $ Level 1 Level 2 Level 3 Total Liabilities Securities Sold Short Common Stock $ ) $ - $ - $ ) Investment Companies ) - - ) Total Securities Sold Short $ ) $ - $ - $ ) Other Financial Instruments** Written Options $ ) $ ) $ - $ ) Futures ) - - ) Total Other Financial Instruments** $ ) $ ) $ - $ ) Total Liabilities $ ) $ ) $ - $ ) ** Other Financial Instruments are derivative instruments not reflected in the Schedule of Investments and Schedule of Securities Sold Short, such as futures, which are valued at the unrealized appreciation (depreciation) of the instrument. Written options are reported at their market value at period end. The Fund utilizes the end of period methodology when determining transfers. There were no transfers among Level 1, Level 2 and Level 3 for the period ended March 31, 2015. The following is a reconciliation of Level 3 investments for which significant unobservable inputs were used to determine fair value. Limited Liability Units Balance as of 12/31/14 $ Accrued Accretion/(Amortization) Purchases Sales ) Change in Unrealized Appreciation/(Depreciation) Balance as of 03/31/15 $ Net change in unrealized appreciation/(depreciation) from investments held as of 03/31/15 $ THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. Context Macro Opportunities Fund Schedule of Investments (Unaudited) as of March 31, 2015(a) Shares Value Cash – 100.0% $ Other assets less liabilities – 0.0% - NET ASSETS – 100.0% $ (a) Context Macro Opportunities Fund (the “Fund”) is a non-diversified series of Context Capital Funds, a statutory trust organized under the laws of the State of Delaware on October 9, 2013.The Fund commenced operations on December 23, 2014 and as of March 31, 2015, the Fund was invested in cash. Item 2.Controls and Procedures. (a) The registrant’s Principal Executive Officer and Principal Financial Officer have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the “Act”)) are effective, based on their evaluation of these disclosure controls and procedures required by Rule 30a-3(b) under the Act and Rules 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934, as of a date within 90 days of the filing date of this report. (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3.Exhibits Certifications as required by Rule 30a-2(a) under the Act are attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CONTEXT CAPITAL FUNDS By:/s/ Stephen J. Kneeley Stephen J. Kneeley, Principal Executive Officer Date:May 20, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By:/s/ Stephen J. Kneeley Stephen J. Kneeley, Principal Executive Officer Date:May 20, 2015 By:/s/ Michael J. McKeen Michael J. McKeen, Principal Financial Officer Date:May 20, 2015
